         Case 1:20-cr-00042-DLC Document 34 Filed 12/04/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                           CR 20–42–BLG–DLC

                      Plaintiff,

 vs.                                                         ORDER

 JOHNATHAN SCOTT COOPER,

                       Defendant.

       Before the Court is United States Magistrate Judge Timothy J. Cavan’s

Findings and Recommendation. (Doc. 32.) Neither party objected and therefore

they are not entitled to de novo review. 28 U.S.C. § 636(b)(1); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). This Court will review the

Findings and Recommendation for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear error

exists if the Court is left with a “definite and firm conviction that a mistake has

been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).

       Judge Cavan recommends that this Court accept Mr. Cooper’s guilty plea

after he appeared before him pursuant to Rule 11 of the Federal Rules of Criminal

Procedure, and entered a guilty plea to Count II of the Indictment (Doc. 11 at 2),

possession of an unregistered silencer, in violation of 18 U.S.C. §§ 5841 and



                                           1
        Case 1:20-cr-00042-DLC Document 34 Filed 12/04/20 Page 2 of 2



5861(d). The Court finds no clear error in Judge Cavan’s Findings and

Recommendation (Doc. 32) and will adopt it in full.

      Accordingly, IT IS ORDERED that Judge Cavan’s Findings and

Recommendation (Doc. 32) is ADOPTED in full.

      IT IS FURTHER ORDERED that Mr. Cooper’s motion to change plea (Doc.

23) is GRANTED and he is adjudged guilty as charged in Count II of the

Indictment (Doc. 11).

      DATED this 4th day of December, 2020.




                                        2
